        Case 1:18-cv-00578-JEB Document 89 Filed 05/22/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                      )
      Ansly DAMUS, et al.,                            )
                                 Plaintiffs,          )
                                                      )
                          v.                          ) Civil Action No. 1:18-cv-00578
                                                      )
      Kevin McALEENAN, Acting Secretary,              )
      U.S. Department of Homeland Security, in        )
      his official capacity, et al.,                  )
                                     Defendants.      )
                                                      )


                                 JOINT STATUS REPORT

         Pursuant to this Court’s Minute Order dated April 22, 2019, the parties submit

this joint status report regarding the administrative record and proposed next steps in the

litigation.

I.       Plaintiffs’ Statement

         Plaintiffs have reviewed the administrative record lodged by Defendants on May

8, 2019. Although Plaintiffs do not concede that the administrative record is complete,

Plaintiffs believe that the record in this case is sufficient to proceed to summary judgment

and that no further discovery is necessary at this time. See Hispanic Affairs Project v.

Acosta, 901 F.3d 378, 388 & n.4 (D.C. Cir. 2018) (permitting evidence outside the

administrative record to establish the existence of a challenged policy); Venetian Casino

Resort, L.L.C. v. E.E.O.C., 530 F.3d 925, 928 (D.C. Cir. 2008) (same).

II.      Defendants’ Statement

         Defendants provided Plaintiffs with the administrative record on May 8, 2019,

and supplemented the record with two additional documents on May 22, 2019. See ECF
       Case 1:18-cv-00578-JEB Document 89 Filed 05/22/19 Page 2 of 3



Nos. 84, 88. The record is complete, and Defendants are prepared to proceed to summary

judgment briefing.

III.    Proposed Schedule

        The parties therefore propose the following schedule for summary judgment

briefing and ask that the Court enter a schedule reflecting these deadlines.

        July 10, 2019          Cross-motions for summary judgment

        August 9, 2019         Oppositions to cross-motions for summary judgment

The parties do not intend to file reply briefs.

                                                      Respectfully submitted,

 /s/ Alexander J. Halaska                             /s/ Andrew E. Siegel
 ALEXANDER J. HALASKA                                 Dennis B. Auerbach (D.C. Bar No. 418982)
 Trial Attorney                                       Philip J. Levitz (D.C. Bar No. 1018430)
 U.S. Department of Justice                           Julia H. Brower (D.C. Bar No. 1048925)
 Office of Immigration Litigation                     Andrew E. Siegel (D.C. Bar No. 1029365)
 P.O. Box 868, Ben Franklin Station                   Covington & Burling LLP
 Washington, D.C. 20044                               One CityCenter
 Tel: (202) 307-8704                                  850 Tenth St., N.W.
 alexander.j.halaska@usdoj.gov                        Washington, D.C. 20001–4956
                                                      (202) 662-6000

                                                      Michael K.T. Tan
                                                      Judy Rabinovitz
                                                      American Civil Liberties Union
                                                      Foundation, Immigrants’ Rights Project
                                                      125 Broad Street, 18th Floor
                                                      New York, NY 10004
                                                      (212) 549-2618

                                                      Stephen B. Kang
                                                      American Civil Liberties Union
                                                      Foundation, Immigrants’ Rights Project
                                                      39 Drumm Street
                                                      San Francisco, CA 94111
                                                      (415) 343-0783

                                                      Additional counsel listed on other
                                                      pleadings



                                                  2
      Case 1:18-cv-00578-JEB Document 89 Filed 05/22/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

        I certify that, on May 22, 2019, I electronically transmitted the attached joint
status report using the CM/ECF system for filing and transmittal of a Notice of Electronic
Filing to all CM/ECF registrants for this case.


Date: May 22, 2019                           Signed:    /s/ Andrew E. Siegel
                                                       Andrew E. Siegel
                                                       COVINGTON & BURLING LLP
                                                       One CityCenter
                                                       850 Tenth St., N.W.
                                                       Washington, D.C. 20001–4956
                                                       (202) 662-6000




                                            3
